DETAILED ACTION
This Office Action is responsive to the application filed on June 21, 2019. Claims 1-14 are pending. Claim 14 is withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-13) in the reply filed on August 17, 2021 is acknowledged. The traversal is on the grounds that “search and examination of the entire application could be made without serious burden”.  
This is not found persuasive because the inventions as claimed have been shown to be distinct based on their mutually exclusive configurations pursuant to MPEP § 806.06(e) and search and examination burden has been established pursuant to MPEP § 808.02 (see pp. 2-3 of prior Office Action). Each invention requires searching different classes/subclasses and employing a different field of search (e.g., employing different search strategies and search queries). Applicant has not specifically pointed out any supposed errors in the established burden. Moreover, Applicant has not stated on the record or submitted evidence that the inventions are not patentably distinct. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: “having a variable area throat” at line 12 appears in error for – having a variable area throat with an area” (in view of claim 1, lines 19-20). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-13, the following limitations lack sufficient antecedent basis in their first instance in the claims, and render the scope of the respective claims and their dependents indefinite:
 	"the mixed flows” (claim 1, line 11); it is not clear if “the mixed flows” refers to: (i) a single mixed flow of the aforementioned ‘exhaust gas flow’ (claim 1, line 9) and ‘bypass airflow’ (claim 1, line 8); or (ii) multiple “mixed flows”;  
	“the relative areas” available for the hot exhaust gas flow and the cold bypass airflow at the mixer” (claim 6, lines 1-2);
	“these relative areas” (claim 6, line 4); 
	“the area for the hot exhaust gas flow” (claim 6, lines 4-5); 
	“the area for the cold bypass airflow” (claim 6, line 5);
	“the relative increase in area” (claim 7, line 7);
	“the area available for the exhaust gas flow exiting the engine core at the mixer” (claim 8, line 3); and 
	“the reduction of the area of the variable area throat” (claim 12, lines 2-3); it is unclear if “the reduction of the area of the variable area throat” refers to: (i) the aforementioned reduced area during take-off (claim 1, lines 17-18); or (ii) any/another reduction of the area of the variable area throat. 
As to Claims 1-13, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP §2173.05(p). The following limitations are method steps set forth in the apparatus claims, such that the claims set forth both an apparatus and the method steps of using the apparatus, and render the claims indefinite: 

“the controller increases…” (claim 1, line 19); 
“the controller increases…” (claim 3, line 1); 
“the controller increases…” (claim 5, line 1); 
“the controller also alters these relative areas to increase…” (claim 6, line 4); 
“the controller reduces…” (claim 9, line 2); 
“the controller reduces…” (claim 10, line 1); 
As to Claims 1 and 12, the recitations of “high level of engine thrust” (Claim 1, line 16; claim 12, lines 3-4) are relative terms which render the claims indefinite because the term “high level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person of ordinary skill in the relevant art would read the limitations with more than one reasonable interpretation. Therefore, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.
As to Claim 1, the recitations of “reduced area of the variable area throat” (Claim 1, lines 17-18) and “reduced jet noise after take-off” (Claim 1, line 18) are relative terms which render the claims indefinite because it is not clear what the term “reduced” relies upon for a reference datum, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person of ordinary skill in the relevant art would read the limitations with more than one reasonable interpretation (e.g., reduced with respect to a maximum value of area/noise exhibited by the engine, reduced with respect with a previous value of area/noise exhibited from the engine, reduced with respect to a nominal value of area/noise from a comparable state of the art engine, etc.). After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.
As to Claims 3-4, it is unclear if “the controller increases or is configured to increase the area of the variable area throat at a first predetermined point” refers to: (i) the aforementioned increase set forth in claim 1 at lines 19-20; or (ii) another increase to the area of the variable area throat. 
As to Claim 5, it is unclear if “the controller increases or is configured to increase the area of the variable area throat by” refers to: (i) the aforementioned increase set forth in claim 1 at lines 19-20; or (ii) another increase to the area of the variable area throat. 
As to Claim 10, it is not clear if “fuel flow to the combustor” at line 2 refers to: (i) the aforementioned “fuel flow to the combustor” (claim 9, lines 2-3); or (ii) another fuel flow to the combustor. 
Prior Art Relied Upon
This action references the following US Patents and Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2018/0094605
“ROSENAU”
2015/0121889
“BAKER”
3,004,385
“SPEARS”
2018/0229851
“JOSHI”
2016/0265445
“FIEDLER”
3,214,905
“BEAVERS”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENAU in view of BAKER and SPEARS.  
Re Claim 1, ROSENAU teaches a turbofan engine (Fig. 1) for providing propulsive thrust to a supersonic aircraft (¶0055), the engine having: an engine core [core engine] comprising in flow series a compressor 7, a combustor 11 and a turbine 91, 92 (¶0057);  a fan 3 located upstream of the engine core (Fig. 1, ¶0055); a supersonic intake 1 for slowing down incoming air to subsonic velocities at an inlet to the fan formed by the intake (¶0059); a bypass duct 5 surrounding the engine core, wherein the fan generates a core airflow [primary flow] to the engine core and a bypass airflow [secondary flow] through the bypass duct (¶¶0063-0064); a mixer 12 for mixing an exhaust gas flow exiting the engine core and the bypass airflow exiting the bypass duct (¶0064); a thrust nozzle 4 rearwards of the mixer for discharging the mixed flows, the thrust nozzle having a variable area throat 16 (¶¶0064-0071), thrust produced by the engine is controlled over a range of flight operations including on-the-ground subsonic take-off and subsequent off-the-ground subsonic climb (¶¶0002, 0007, 0010; the engine produces take-off thrust necessary undergoes subsonic climb to reach supersonic flight as set forth in ¶0010). However, ROSENAU fails to expressly teach a controller (though implicit; e.g., ¶0071). 
BAKER teaches a controller 57 configured to control thrust produced by a turbofan engine over a range of flight conditions via a thrust nozzle having a variable area throat (¶¶0015-0017, 0024), the controller configured to alter an area of the variable area throat during the range (¶¶0017, 0050-0051, 0061, 0069). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of ROSENAU such that it includes a controller configured to control the thrust produced by the engine over a range of flight operations including on-the-ground subsonic take-off and subsequent off-the-ground subsonic climb, in order to operate an aircraft at a variety of speeds (BAKER ¶¶0015-0017). 
As to the functional recitation “wherein, to achieve a high level of engine thrust during the take-off operation, the controller performs or is configured to perform the take-off operation with a reduced area of the variable area throat, and to achieve a reduced jet noise after take-off, during the climb operation the controller increases or is configured to increase the area of the variable area throat”, it is noted that functional recitations and recitations of intended use are accorded little patentable weight where they do Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. In the instant case, in ROSENAU in view of BAKER as discussed above, the controller is configured to increase and reduce the area of the variable area according to flight conditions (ROSENAU ¶¶0064-0071; BAKER ¶¶0015-0017, 0050-0051, 0061, 0069). As such, ROSENAU in view of BAKER is capable of performing the functional recitation, wherein, to achieve a high level of engine thrust during the take-off operation, the controller performs or is configured to perform the take-off operation with a reduced area of the variable area throat, and to achieve a reduced jet noise after take-off, during the climb operation the controller increases or is configured to increase the area of the variable area throat. Furthermore, SPEARS teaches an exhaust nozzle schedule wherein take-off operation is performed with a reduced area of the variable area throat and in climb operation the area of the variable area throat is increased (5:43-52). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine wherein, to achieve a high level of engine thrust during the take-off operation, the controller performs or is configured to perform the take-off operation with a reduced area of the variable area throat, and to achieve a reduced jet noise after take-off, during the climb operation the controller increases or is configured to increase the area of the variable area throat, in order to provide proper nozzle configuration throat schedule for flight operations (ROSENAU ¶¶0064-0071; BAKER ¶¶0015-0017, 0050-0051, 0061, 0069; SPEARS 5:49-72).
Re Claim 2, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. ROSENAU further teaches wherein the intake has a fixed geometry (Fig. 1, ¶0059-0060).  
Re Claims 3-4, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. However, ROSENAU in view of BAKER and SPEARS as discussed so far fails to teach wherein the controller increases or is configured to increase the area of the variable area throat at a first predetermined point during the climb operation.  

Re Claim 5, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. However, ROSENAU in view of BAKER and SPEARS as discussed so far fails to teach the controller increases or is configured to increase the area of the variable area throat by from 10% to 70% of its area immediately before the increase.   
SPEARS further teaches area of a variable area throat adjustable by 10% to 70% (7:34-44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the controller so it increases or is configured to increase the area of the variable area throat by from 10% to 70% of its area immediately before the increase, in order to facilitate a schedule suited to particular requirements of an installation (5:70-72). ROSENAU in view of BAKER and SPEARS teaches the general conditions of the claim; SPEARS recognizes throat area as a result-effective variable that achieves a schedule fitted to the needs of a particular installation across an operational envelope. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the engine of ROSENAU in view of BAKER and SPEARS the controller increases or is configured to increase the area of the variable area throat by from 10% to 70% of its area immediately before the increase, in order to achieve recognized result of a schedule fitted to the needs of a particular installation across an operational envelope, since it has been held that the optimization of result effective variables by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.
Re Claims 6 and 8, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. However, ROSENAU in view of BAKER and SPEARS as discussed so far fails to teach wherein the engine further has one or more components which are adjustable to vary the relative areas available for the hot exhaust gas flow and the cold bypass airflow at the mixer, and wherein during the climb operation the controller also alters these relative areas to increase the area for the hot exhaust gas flow relative to the area for the cold bypass airflow.  
ROSENAU further teaches wherein the engine further has one or more components which are adjustable to vary the relative areas available for the hot exhaust gas flow and the cold bypass airflow at the mixer, wherein the one or more components include a variable area mixer and/or an adjustable outlet cone located behind the turbine to vary the area available for the exhaust gas flow exiting the engine core at the mixer (Fig. 14, ¶¶0089-0090). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that it further has one or more components which are adjustable to vary the relative areas available for the hot exhaust gas flow and the cold bypass airflow at the mixer, wherein the one or more components include a variable area mixer and/or an adjustable outlet cone located behind the turbine to vary the area available for the exhaust gas flow exiting the engine core at the mixer (ROSENAU ¶¶0089-0090). 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The recitation “wherein during the climb operation the controller also alters these relative areas to increase the area for the hot exhaust gas flow relative to the area for the cold bypass airflow” merely defines what the apparatus does, not what it is and thus has been accorded little patentable weight. See MPEP § 2114. 
Re Claim 7, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 6 as discussed above. However, ROSENAU in view of BAKER and SPEARS as discussed so far fails to teach wherein controller may increase or is configured to increase the area for the hot exhaust gas flow relative to the area for the cold bypass airflow at the mixer such that the value of (AHOTafter/ACOLDafter)/(AHOTbefore/ACOLDbefore) is in the range from 1.1 to 2.5, where AHOT is the area for the hot exhaust gas flow at the mixer, ACOLD is the area for the cold bypass airflow at the mixer, and the subscripts "before" and "after" denote respectively immediately before and immediately after the relative increase in area.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The recitation “controller may increase or is configured to increase the area for the hot exhaust gas flow relative to the area for the cold bypass airflow at the mixer such that the value of (AHOTafter/ACOLDafter)/(AHOTbefore/ACOLDbefore) is in the range from 1.1 to 2.5, where AHOT is the area for the hot exhaust gas flow at the mixer, ACOLD is the area for the cold bypass airflow at the mixer, and the subscripts "before" and "after" denote respectively immediately before and immediately after the relative increase in area” merely defines what the apparatus does, not what it is and thus has been accorded little patentable weight. See MPEP § 2114. 
Re Claim 13, ROSENAU further teaches a supersonic aircraft having the turbofan engine according to claim 1 taught by ROSENAU in view of BAKER and SPEARS (¶¶0002, 0006, 0055).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENAU in view of BAKER and SPEARS as applied above, further in view of JOSHI. 
Re Claims 9-10, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. However, ROSENAU in view of BAKER and SPEARS fails to 
JOSHI teaches during the take-off operation or the climb operation a controller 1014 reduces or is configured to reduce fuel flow to the combustor, wherein the controller reduces or is configured to reduce fuel flow to the combustor at a second predetermined point during the take-off operation or the climb operation (¶¶0024-0025, 0027, 0029, 0030, 0032, 0048, 0050, 0054). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of    ROSENAU in view of BAKER and SPEARS such that during the take-off operation or the climb operation the controller reduces or is configured to reduce fuel flow to the combustor, in order to optimize mission benefits utilizing a motor (¶¶0024-0025). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENAU in view of BAKER, SPEARS and JOSHI as applied above, further in view of FIEDLER. 
Re Claim 11, ROSENAU in view of BAKER, SPEARS and JOSHI teaches the turbofan engine according to claim 10 as discussed above, wherein the second predetermined point may be an indication the aircraft is taking off from a surface based state to an airborne state (JOSHI ¶¶0032, 0054). However, ROSENAU in view of BAKER, SPEARS and JOSHI fails to expressly teach the second predetermined point is any one of a predetermined aircraft speed, a predetermined weight-on-wheels, a predetermined distance along runway, a predetermined aircraft speed, a predetermined fan speed, a predetermined aircraft altitude, a predetermined aircraft flap position, aircraft landing gear retraction, and a predetermined time.  
FIEDLER teaches a second predetermined point that is an indication the aircraft is taking off from a surface based state to an airborne state may be done using various techniques such as predetermined aircraft speed and a predetermined weight-on-wheels (¶¶0019, 0025). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide second predetermined point so it is any one of a predetermined aircraft speed, a predetermined weight-on-wheels, a predetermined distance along runway, a predetermined aircraft speed, a predetermined fan speed, a predetermined aircraft altitude, a predetermined aircraft flap position, aircraft landing gear retraction, and a predetermined time, in order to determine the aircraft is taking off from a surface based state to an airborne state (JOSHI ¶¶0032, 0054; FIEDLER ¶¶0019, 0025). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENAU in view of BAKER and SPEARS as applied above, further in view of BEAVERS. 
Re Claim 12, ROSENAU in view of BAKER and SPEARS teaches the turbofan engine according to claim 1 as discussed above. However, ROSENAU in view of BAKER and SPEARS as discussed so far fails to teach the controller is further configured, in the event of an engine failure or malfunction after the reduction of the area of the variable area throat, to increase the area of the variable area throat to revert to a high level of engine thrust. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The recitation “the controller is further configured, in the event of an engine failure or malfunction after the reduction of the area of the variable area throat, to increase the area of the variable area throat to revert to a high level of engine thrust” merely defines what the apparatus does, not what it is and thus has been accorded little patentable weight. See MPEP § 2114. 
BEAVERS teaches in the event of an engine failure or malfunction after the reduction of the area of a variable area throat, to increase the area of the variable area throat (6:55-73). The recitation “to revert to a high level of engine thrust” is a recitation of intended use accorded little patentable weight. See MPEP 2114. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of ROSENAU in view of BAKER and SPEARS such that the controller is further configured, in the event of an engine failure or malfunction after the reduction of the area of the variable area throat, to increase the area of the variable area throat to revert to a high level of engine thrust, in order to prevent the throat area from becoming larger than the exit area (6:59-73). 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
November 19, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741